DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2022 has been entered.

Allowable Subject Matter
Claims 1-28 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Zakaria et al. (US Publication No. 20190199427), discussed the concept of wherein UT 502 sends a SIP INVITE via a satellite 504 and a gateway/eNodeB 506 to a terrestrial network 508. The terrestrial network 508 requests a new dedicated bearer (LTE-EPC dedicated bearer) for a voice call to the UT via eNodeB 506 when a SIP INVITE is received, and the bearer is setup based on the SDP content of the SIP INVITE. The terrestrial network 508 then commands the eNodeB 506 to request a dedicated bearer setup for the originating UT 502. Upon a successful setup of the connection in response to the SIP INVITE, a PDCP context initialization 510 is communicated to the eNodeB 506 as PDCP context initialization 520, and SE-VoLTE 514 traffic is communicated between the originating UT 502 and the eNodeB 506 via the satellite 504 as SE-VoLTE 524. The eNodeB 506 restores a header for the SE-VoLTE voice 524 to communicate a non-SE-VoLTE 530 that is destined for the terrestrial network 508. Conversely, the eNodeB 506 removes a header of the non-SE-VoLTE 530 that is destined for the originating UT 502 as the SE-VoLTE 524 (see fig. 2, fig. 5, and pp0082).
Another close prior art of record, Song et al. (WIPO Publication No. WO 2018006614 A1), discussed the concept wherein user terminal initiates the voice call, sending, by using the SCP INVITE information, the area identifier of the management area where the user terminal is located to the mobile end station, and the mobile end station forwards the SCP INVITE information to the satellite main station; After receiving the SCP INVITE information, the satellite master station carries the area identifier carried in the SCP INVITE information in the SIP INVTE information and sends it to the IMS system. After receiving the SIP INVTE information, the IMS system saves the area identifier carried in the SIP INVTE information. The IMS system records the saved area identifier into the voice service bill when generating the voice service bill corresponding to the voice call (see fig. 1 and fig. 2).
Another close prior art of record, Sahin et al. (US Publication No. 20110075655), discussed the concept of call establishment in mobile satellite communication, wherein receiving a Session Initiation Protocol (SIP) INVITE message from an originating User Equipment (UE) and, in response to the contents of the SIP INVITE message, establish an IMS Packet Data Protocol (PDP) context activation prior to exchanging any SIP signaling with a proxy associated with a terminating UE (see fig. 3 and fig. 4).

However, the prior arts on record, singly and/or in combination does not teach the at least indicated portion of the claim of a  method for supporting satellite wireless access by a user equipment (UE) to a serving public land mobile network (PLMN), performed by a first network node, the method comprising: receiving from the UE a Session Initiation Protocol (SIP) INVITE message that includes an indication of satellite access; and sending a request to a second network node for a cell ID for a fixed cell in which the UE is located based on receipt of the indication of satellite access, wherein the fixed cell is independent of satellite radio cells for the serving PLMN and wherein the cell ID for the fixed cell is used to assist routing of the SIP INVITE message or obtain an approximate location of the UE.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645